DETAILED ACTION
This office action is in response to the amendment filed on 12/20/2021. Claims 1, 6, 10, 14, 16 and 20 are amended and claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed on 12/20/2021, with respect to claims 1, 3-5, 10, 12-13, 16 and 18-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 3-5, 10, 12-13, 16 and 18-19 has been withdrawn. 

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The instant invention is related to generating stereoscopic light field panoramas using concentric viewing circles.
Prior art:
Gallup (US 2016/0353089)


	The closest prior art Gallup in paragraph generating stereoscopic panoramas (i.e. light field panoramas) from captured images for display in virtual reality… paragraph 6 discloses receiving, at a computing device, a set of images depicting captured content from a rotatable camera rig; in addition paragraphs 85-87 and fig. 6 discloses the cameras can be synchronized and/or configured to simultaneously capture image frames of a surrounding scene… paragraph 45 discloses  the camera rig 102 can be calibrated prior to being used to capture one or more images or video; in addition paragraph 54 discloses the image processing system 106 also includes a projection module 120 and an image correction module 122. The projection module 120 can be configured to generate 3D stereoscopic images by projecting images into a planar perspective plane… paragraph 51 and claims 1 and 3 discloses wherein the set of images are captured using a camera rig that is circular (i.e. concentric viewing circles) and configured to move, during capture, in an arcing motion parallel to a rotatable base of the camera rig… providing, to the head mounted display, the updated view including a stereo panoramic scene.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “a second stereoscopic light field panorama for a second perspective associated with a right eye viewpoint of the scene, the right eye viewpoint pointing in a second direction extending outward from a right eye position on a second circle, the first circle being different than and concentric to the second circle”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.